Name: COMMISSION REGULATION (EC) No 1043/95 of 10 May 1995 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff;  beverages and sugar
 Date Published: nan

 No L 106/8 fEN Official Journal of the European Communities 11 . 5. 95 COMMISSION REGULATION (EC) No 1043/95 of 10 May 1995 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Articles 9 (2) and 13 (6) thereof, Article 1 Article 9 (3) of Regulation (EEC) No 891 /89 is hereby replaced by the following : Whereas Commission Regulation (EC) No 974/95 (3), lays down certain transitional measures for the implementa ­ tion of the Uruguay Round Agreement on Agriculture ; whereas that Regulation is to apply when measures have been adopted for verifying the quantities of products which were not the subject of a period of reflection or an invitation to tender at the time the said Regulation entered into force : '3 . Export licences for products falling within CN codes 1102 20 10, 1103 13 10, 1103 13 90, 1103 29 20, 1104 21 50, 1104 23 10, 1108 11 00, 1108 1200, 1108 13 00, 1109 00 00, 1702 30 51 , 1702 30 91 , 1702 30 99, 1702 40 90, 1702 90 50, 1702 90 79, 2106 90 55, 2309 10 11 , 2309 10 13 , 2309 10 31 , 2309 10 33, 2309 10 51 , 2309 10 53, 2309 90 31 , 2309 90 33, 2309 90 41 , 2309 90 43, 2309 90 51 , 2309 90 53 and for products falling within CN codes 1001 10 00, 1101 00 15, 1103 11 10, 1103 11 90, 110710 and 110720 with advance fixing of the refund shall be issued on the third working day fol ­ lowing the day the application was lodged, provided that no measure to suspend advance fixing of the refund is taken by the Commission during that period. For products processed from cereals and rice referred to in the Annex to Commission Regulation (EEC) No 1 620/93 (*) but not referred to in the above paragraph, Member States shall notify the Commission (each month) for each product code as defined in Commis ­ sion Regulation (EEC) No 3846/87 (**) of the quanti ­ ties for which licences have been isssued, both with and without advance fixing of the refund. Whereas Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (4), as last amended by Regulation (EC) No 2658/94 (*), in view of the danger of licences being issued for excessive quantities, provides for a period of reflection of three days before the actual issue of an export licence for certain products processed from cereals ; whereas that provision should be extended to most of the other products processed from cereals referred to in Commis ­ sion Regulation (EEC) No 1620/93 0, as amended by Regulation (EC) No 438/95 f) ; 0 OJ No L 155, 25. 6. 1993, p. 29. f) OJ No L 366, 24. 12. 1987, p. 1 / Whereas, in view of the urgency of the matter, these measures should be applied as soon as possible ; Article 2(') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 97, 29. 4. 1995, p. 66. ( «) OJ No L 94, 7. 4. 1989, p. 13 . Is) OJ No L 284, 1 . 11 . 1994, p. 24. (6) OJ No L 155, 25. 6. 1993, p. 29. 0 OJ No L 45, 1 . 3 . 1995, p. 32. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 11 . 5. 95 EN Official Journal of the European Communities No L 106/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1995. For the Commission Franz FISCHLER Member of the Commission